Citation Nr: 0407974	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  04-05 758	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision dated in August 1998, which granted service 
connection for residuals of frostbite of the feet and 
assigned a 20 percent evaluation for each foot, effective 
July 9, 1997. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945 and from August 1950 to November 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).  The Board notes that the 
veteran has withdrawn a request for a local hearing in 
connection with the CUE matter before the Board.

In the substantive appeal (VA Form 9), the veteran's 
representative appears to raise a claim for CUE in the August 
1998 rating decision that denied service connection for 
residuals of frostbite of the hands.  This matter is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1998, the RO 
granted service connection for residuals of frostbite of the 
feet and assigned a 20 percent evaluation for each foot, 
effective July 9, 1997. 

2.  The August 1998 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.




CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision that granted service 
connection for residuals of frostbite of the feet and 
assigned a 20 percent evaluation for each foot, effective 
July 9, 1997 is final.  38 U.S.C.A. § 7105(b), (c) (West 1991 
and West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (1998, 
2003).

2.  The August 1998 rating decision granting service 
connection for residuals of frostbite of the feet and 
assigning a 20 percent evaluation for each foot, effective 
July 9, 1997 was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that, insofar as CUE claims are not conventional appeals, and 
are fundamentally different from any other kind of action in 
the VA adjudicative process, the duties contained in the VCAA 
are not applicable to CUE claims.  Specifically, 
determinations as to the existence CUE are based on the facts 
of record at the time of the decision challenged, such that 
no further factual development would be appropriate.  See 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).  The Board nonetheless notes that the 
veteran in this case has been clearly advised of the criteria 
governing determinations as to CUE and the evidence 
considered in this appeal, and has been afforded opportunity 
to respond.  Therefore, the Board finds that the record is 
ready for appellate review.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2003).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2003).  

In a decision dated in August 1998, the RO granted service 
connection for residuals of frostbite of the feet and 
assigned a 20 percent evaluation for each foot, effective 
July 9, 1997. The veteran was notified of the RO's August 
1998 rating decision and of his appellate rights at his 
address of record.  No further communication was received 
from the veteran or his representative until November 2001.  
Thus, the August 1998 decision became final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991 and West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (1998, 
2003).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.
 
See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).



In its August 1998 rating decision, as noted above, the RO 
assigned a 20 percent evaluation for each foot, effective 
July 9, 1997, under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The veteran contends that the August 1998 rating 
decision contains CUE.  Specifically, the veteran alleges 
that the July 1998 VA examination clearly supported an 
evaluation of 30 percent for each lower extremity, as opposed 
to the 20 percent evaluation he was assigned.  He states that 
the examination revealed numbness bilaterally as well as 
discoloration, nail abnormalities, and impaired sensation, 
thus entitling him to a 30 percent evaluation for each lower 
extremity.  

The laws and regulations relied on by the RO in the August 
1998 rating decision provided that cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts warrant a 20 percent 
evaluation; and that cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts warrants a 
30 percent evaluation.  Note (1) stated amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Note (2) stated evaluate each affected 
part (hand, foot, ear, nose) separately and combine the 
ratings, if appropriate, in accordance with 38 C.F.R. §§ 4.25 
and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).  

The Board notes that Diagnostic Code 7122 was amended 
effective August 13, 1998, just prior to the rating decision 
in question.  The rating decision issued on August 28, 1998, 
failed to consider the amended regulations.  Diagnostic Code 
7122, as amended, provided that cold injury residuals with 
the following in affected parts: arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) warrants 
a 20 percent evaluation; and, cold injury residuals with the 
following in affected parts: arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrants a 30 percent evaluation.  
Note (1) stated separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy under 
other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
diagnostic code 7122.  Note (2) stated evaluate each affected 
part (e.g. hand, foot, ear, nose) separately and combine the 
ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board finds that the RO's lack of consideration of the 
revised Diagnostic Code does not amount to CUE based on the 
particular facts of this case.  First, only minor, technical 
changes in language were made in the August 1998 amendments.  
As stated in the Federal Register amending Diagnostic Code 
7122:

Some of the conditions . . . e.g., 
Raynaud's phenomenon, might well warrant 
higher evaluations in their own right 
than the maximum evaluation of 30 percent 
allowed under diagnostic code 7122.  
Therefore, rather than including those 
conditions in the evaluation criteria for 
cold injuries, we have revised note (1) 
to indicate that such conditions may be 
evaluated separately unless they are used 
to support an evaluation under diagnostic 
code 7122.  Since the medical concept 
that arthralgia may result from cold 
injury is relatively new, we believe it 
is important to specify that symptom in 
the evaluation criteria along with the 
less specific symptom of pain.  
Nevertheless, we have revised that 
portion of the criteria to clarify that 
arthralgia is but one type of pain that 
will satisfy that evaluation criterion.  
We have made several nonsubstantive 
technical corrections.  

63 Federal Register 37,778-37,779 (1998).  Secondly, the 
changes, even if applied, would have had no effect on the 
rating which the veteran was assigned for his cold injury 
residuals.  The result of the August 1998 rating decision 
would not have been "manifestly different" but for the RO's 
failure to recognize the most recently changes to the 
governing regulation since the veteran's claimed 
manifestations and the corresponding percentages in the 
rating schedule underwent no change due to the revisions to 
Diagnostic Code 7122.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Therefore, since the August 13, 1998 amendment of Diagnostic 
Code 7122 was not substantive in nature and would not have 
allowed for a "manifestly different" result, any failure of 
the RO to consider such in August 1998 is not CUE.

A review of the medical evidence of record at the time of the 
August 1998 rating decision, and the RO's application of the 
law to such evidence, also fails to show any CUE in the 
August 1998 decision.  

Service medical records, as noted by the RO, indicated that 
while under combat conditions in Korea, the veteran was 
exposed to extreme cold.  He was treated for second degree 
frostbite of the toes with rest, massage, and personal 
hygiene.  Based on such, the RO determined that residuals of 
frostbite of the feet were directly related to military 
service and granted service connection.  

The RO then considered the medical evidence of record in 
order to assign an accurate and appropriate disability 
evaluation to the veteran's residuals of frostbite of the 
feet.  The RO considered hospital reports from the VA Medical 
Center in Syracuse from August 1993 to August 1997, noting 
that these records showed treatment for diabetes mellitus, 
spinal stenosis of the lumbar spine, and coronary artery 
disease, status post myocardial infarction.  As the RO 
reported in the rating decision, these treatment reports also 
indicated that the veteran underwent lumbar decompression in 
September 1993 to relieve stenosis at L3-L5.  Subsequently, 
the veteran developed right foot drop.  He was also treated 
for numbness in his hands and feet.  These treatment reports 
attribute this numbness to diabetic neuropathy or to spinal 
stenosis and not to residuals of frostbite.  Nerve studies, 
performed in February 1995, revealed that the veteran 
suffered from a severe axonal neuropathy involving both motor 
and sensory fibers.  

Also of record were VA examinations from November 1997 and 
July 1998.  The RO, in the August 1998 rating decision, 
stated that these examinations were reviewed and considered.  
The RO found that the November 1997 VA examination was 
inadequate to evaluate the residuals of cold injury.  
However, the RO did rely on the clinical evaluation of 
frostbite residuals as reported in the July 1998 VA 
examination.  The RO specifically noted that the veteran had 
reported cold weather intolerance, drying, thinning and 
splitting of the skin to the examiner.  The veteran stated 
that these symptoms had worsened in the prior five years.  
The RO reported that the veteran denied any claudication 
symptoms, deep vein thrombosis, or varicose veins.  
Additionally, the veteran denied any pain, although he had 
attributed this to the fact that he had constant numbness.  
He denied that the numbness in his lower extremities worsened 
in cold weather, but he did notice that his feet appeared 
blanched in the cold weather.  

The RO not only considered the reports of the veteran, as 
indicated above, but the clinical findings by the examiner.  
As discussed in the August 1998 rating decision, on 
examination the veteran's feet were cool to touch and the 
skin was pale in color with dry skin noted on the calves and 
smoother, thinner skin noted on the feet.  Some violaceous 
discoloration of the toes and plantar aspects of both feet 
were noted.  There was mild edema present in the right ankle, 
but thee was no clubbing or cyanosis appreciated.  Bilateral 
onchyomycosis of all the nails was noted, and there were 
bilateral ingrown toenails, with the right greater than the 
left.  The veteran denied any plantar pain with weight 
bearing, however, he had significant tenderness to palpation 
in the insteps bilaterally.  Also, mild loss of pinprick and 
light touch in both lower extremities below the knees, as 
compared to elsewhere, was noted.  There was no evidence of 
hyperhydrosis.  

The RO also specifically reported and considered the 
examiner's conclusions.  The VA examiner noted that the 
veteran's history and physical examination were consistent 
with that of superficial frostbite injury, with symptoms 
complicated and worsened by superimposed spinal stenosis and 
diabetes mellitus.  The examiner indicated that the severe 
axonal neuropathy could be related to any or all of the above 
medical problems.  The examiner stated, "[I]t is important 
to keep in mind that the patient's degree of initial 
frostbite injury does not correlate to the degree of or 
residual effects from that injury."  

As a result of the RO's consideration of the aforementioned 
evidence, the RO determined that, under applicable laws and 
regulations, the veteran was entitled to a 20 percent 
disability evaluation for residuals of frostbite of each 
foot.  In reaching this conclusion, the RO noted the 
following:

The evaluation of this disability is 
complicated by the nonservice connected 
symptoms of spinal stenosis and diabetes 
mellitus.  Undoubtedly, some of the cold 
injury residuals, used to evaluate this 
disability, can be attributed to these 
nonservice connected disabilities.  
Reasonable doubt has been resolved in 
favor of the claimant. 

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In August 1998 the RO considered 
all of the aforementioned evidence, to include all of the 
veteran's symptom complaints, when it evaluated the veteran's 
residuals of frostbite.  The RO then weighed such evidence to 
arrive at the conclusion that 20 percent evaluations, and no 
more, were appropriate for each foot.  The conclusion reached 
by the RO in the August 1998 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect in 
that the medical evidence relied on to assess the nature and 
severity of the veteran's cold injury residuals included 
competent medical opinions to the effect that the veteran's 
cold injury was superficial and that current symptoms were 
due to other disabilities.  

In his arguments in support of the claim, the veteran's 
representative has essentially asserted that the RO erred in 
August 1998 by making an unsubstantiated medical assessment 
dissociating some of the veteran's symptoms from frostbite 
residuals and attributing these symptoms to diabetes mellitus 
or spinal stenosis, such that the rating assessment was made 
based on only some of the veteran's manifested symptoms.  
Contrary to this assertion, the Board emphasizes that, as set 
forth in the August 1998 rating decision and discussed above, 
the RO considered all of the medical findings and conclusions 
of record at that time in conjunction with the veteran's 
complaints and assertions.  As stated, the medical evidence 
considered contained competent medical findings and 
conclusions identifying which of the veteran's symptoms were 
and were not attributable to his service-connected 
disability, as well as general medical findings and 
conclusions relevant to the veteran's various symptom 
complaints and clinical correlation thereof.  The RO's 
conclusion was not, therefore, the result of a substituted 
medical judgment, but was instead a weighing of the evidence 
of record.

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in August 1998, in particular 
with the RO's conclusion that medical evidence dissociated 
certain symptoms from the veteran's service-connected 
disability, the Board emphasizes that such disagreement with 
how the facts were weighed is insufficient to constitute CUE.  
See Russell, Fugo, supra.  The Board notes that the RO itself 
acknowledged doubt in the record as to whether the veteran 
even warranted the 20 percent ratings assigned based on the 
medical opinions obtained.  Such doubt was resolved in the 
veteran's favor at the time of the August 1998 decision.  
Where doubt exists in application of the law to the facts, by 
definition a different adjudicatory result is not 
undebatable.  The Board emphasizes that the veteran's remedy 
at that time was to appeal the August 1998 decision.  He did 
not do so and the Board may not now reweigh the facts as 
considered by the RO in August 1998.

For the foregoing reasons, the Board finds that the August 
1998 rating decision was reasonably supported by the evidence 
of record and correctly applied the substance of the criteria 
governing the rating of frostbite residuals such that the 
decision made was not clearly and unmistakably erroneous and 
revision is not warranted.  


ORDER

The August 1998 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



